 Case 1:21-cv-00332-PLM-SJB ECF No. 8, PageID.55 Filed 05/21/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LEROY BUTLER,

                       Plaintiff,                    Case No. 1:21-cv-332

v.                                                   Honorable Paul L. Maloney

TERRY J. NOLAN,

                       Defendant.
____________________________/

                                          JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITH PREJUDICE for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e).



Dated:    May 21, 2021                               /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
